Citation Nr: 0842915	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected chondromalacia (jumper's knee) of the right knee.  

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for migraine. 

5.  Entitlement to service connection for pseudofolliculitis 
barbae (razor bumps). 


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1999 to June 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The veteran claimed jumper's knee as a disability in his July 
2005 claim; he did not specify a particular knee.  In a May 
2006 rating decision, the RO granted service connection and a 
noncompensable rating for right jumper's knee.  The veteran 
asked for an increased rating for right jumper's knee in his 
notice of disagreement dated in September 2006.  In a 
statement attached to his VA form 9, dated in July 2007, the 
veteran stated that the condition affected both knees and 
that he would like a 10 percent rating for each knee.  This 
July 2007 statement is referred to the RO for adjudication.

The issue of entitlement to service-connection for asthma is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.    


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
right knee range of motion is from zero to 130 degrees, with 
180 degrees of extension, with no weakness or pain on motion.       

2.   The competent medical evidence does not include a 
current diagnosis of a low back disability.




CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for chondromalacia of the right knee have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40, 4.71a, Diagnostic Code 5099-5014 
(2008).   

2.  A low back condition was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008). 
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
veteran in correspondence dated in September 2005.  In that 
letter, the RO advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The veteran's service medical records are 
contained in the case file.  The veteran underwent VA eye, 
pulmonary, and orthopedic examinations in connection with his 
claims in September 2005, reports of which are of record.  
The veteran failed to complete the general medical 
examination which was scheduled to take place in September 
2005.  In a statement dated in October 2005, R.T. stated that 
medical center staff made several attempts to contact the 
veteran about the missing examination.  There is no evidence 
in the claims file that the veteran made any attempt to 
contact the VA medical center to reschedule his general 
medical examination.
 
Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2008).  

As has been detailed above, VA has done its utmost to develop 
the evidence with respect to the veteran's claim.  Any 
failure to develop this claim rests with the veteran.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

II.  Increased Rating

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008). When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2008).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2008).  The factors involved in evaluating 
and rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2008).   

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.4 (2008).

The veteran's service-connected chondromalacia of the right 
knee is currently rated by analogy to osteomalacia, pursuant 
to Diagnostic Codes 5099-5014.  The veteran's right knee is 
evaluated as noncompensable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5099-5014 (2008).  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: the first two digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
two digits will be "99" for all unlisted conditions.  
Hyphenated diagnostic codes, such as that employed here, are 
used when a rating pursuant to one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2008).  If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  Id.    

Diagnostic Code 5024 provides that diagnostic code 5014 
(osteomalacia) is rated on limitation of motion of the 
affected parts.  Limitation of motion of the knee is rated 
under Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides that a 10 percent rating is to be assigned where 
flexion is limited to 45 degrees.  38 C.F.R.    § 4.71a, 
Diagnostic Code 5260 (2008).  Diagnostic Code 5261 provides 
that a 10 percent rating is to be assigned where extension is 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2008).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.       §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In a written statement submitted with his VA form 9, received 
by the RO in July 2007, the veteran contended that a higher 
rating was warranted for his service-connected right knee 
disability.  The veteran cited experiencing symptoms of 
chondromalacia after standing for prolonged periods and 
during constant physical activity.   

Range of motion findings were reported in the September 2005 
VA examination report.  In that report, Dr. H.G. noted that 
range of motion in the right knee was from zero to 130 
degrees of flexion, with 180 degrees of extension.  Regarding 
the DeLuca requirements, Dr. H.G. specifically noted the 
absence of weakness, painful motion, or limitation of motion.  
Dr. H.G. stated that the examination revealed no swelling and 
no edema of the right knee and showed normal muscle power.  
The doctor noted very mild crepitus (0 to +1) at the 
patellofemoral joint.  Dr. H.G. diagnosed the veteran as 
having very mild chondromalacia in the right patellofemoral 
joint. 

In addition to the September 2005 VA examination report, the 
only other indication of knee pain was contained in notes 
from the veteran's separation examination.  In that report, 
Dr. W.T. noted mild knee pain, which was worse at night and 
after prolonged standing.  The doctor stated that there had 
been no trauma.   None of this evidence provides the basis 
for granting a higher rating for the veteran's right knee 
disability based on limitation of motion.  

The Board has considered other Diagnostic Codes pertaining to 
disabilities of the knee to determine whether the veteran is 
entitled to a compensable rating under any of them.

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
where there is malunion of the tibia and fibula, with slight 
knee or ankle disability, a 10 percent evaluation is 
provided.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008).  
Under Diagnostic Code 5257 (other impairment of knee), a 10 
percent evaluation is assigned for slight recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).  The September 2005 VA 
examination report was negative for findings of impairment of 
the tibia or fibula, subluxation (dislocation), or 
instability of the knee.  As no competent medical evidences 
exists to the contrary, there is no basis for the assignment 
of ratings under either Diagnostic Code 5262 or 5257.

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2008).  
The September 2005 VA examination report was negative for any 
mention of effusion in the right knee.  The evidence in its 
entirety was also negative for any findings or complaints of 
"locking" in the knee.  The evidence fails to support a 
rating under Diagnostic Code 5258.   

Diagnostic Code 5256 provides that where there is ankylosis 
of the knee at a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees, a 30 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2008).  Under Diagnostic Code 5259, symptoms due to the 
removal of semilunar cartilage of either knee warrant a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2008).  Diagnostic Code 5256 is inapplicable because the 
medical evidence does not include any findings of ankylosis 
of the knee.  Diagnostic Code 5259 is inapplicable because 
the veteran has not undergone cartilage removal.  

Under Diagnostic Code 5263, acquired traumatic genu 
recurvatum, with weakness and insecurity due to weight 
bearing, warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5263 (2008).  A 10 percent rating under 
Diagnostic Code 5263 is not warranted because there is no 
evidence of acquired traumatic genu recurvatum or weakness 
due to weight bearing.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an initial compensable 
rating under Diagnostic Code 5014 or any other diagnostic 
code for a knee disability.  Also, the service-connected 
chondromalacia of the right knee has not been shown to be 
manifested by greater than the criteria associated with a 
noncompensable rating during any portion of the appeal 
period.  Accordingly, a staged rating is not in order and a 
noncompensable rating is appropriate for the entire period of 
the veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Lastly, the Board finds that there is no evidence of record 
that the veteran's service-connected right knee disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran does not raise 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2008).  In the instant case, to the extent that the 
veteran's service-connected right knee disability interferes 
with his employability, the currently assigned rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  

III.  Service Connection 

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Analysis  

The veteran's service medical records showed one mention of 
low back pain in January 2000.  In his May 2005 separation 
physical report of medical history, the veteran claimed to 
have experienced back problems.  In a September 2005 VA 
examination report, Dr. H.G. reported that the veteran 
complained of intermittent soreness of the lumbosacral spine.  
The patient relayed to Dr. H.G. that he could run and jump as 
desired.  Dr. H.G. found no swelling, edema, spasm, or 
crepitus.  Dr. H.G. noted normal flexion of 0-90 degrees, 
normal extension of 0-20 degrees, normal left and right 
lateral bending of 0-25 degrees, normal left and right 
lateral rotation of 0-25 degrees, and normal muscle power of 
the paravertebral muscles.  Dr. H.G. did not record a 
diagnosis.   

The Board must deny service connection for a low back 
condition because there is no competent medical evidence of a 
current disability.  The May 2005 separation physical report 
did not show a diagnosis of a low back disability.  The 
September 2005 VA examination produced normal low back 
findings.  Entitlement to service-connected benefits is 
specifically limited to case where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  As no current low 
back disability has been clinically shown, there is no basis 
upon which compensation may be based.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

1.  An initial compensable rating for chondromalacia of the 
right knee is denied. 

2.  Service connection for a low back condition is denied.    


REMAND

After careful review of the record, the Board finds that a 
remand for further development is necessary before proceeding 
to adjudicate the merits of the veteran's claims for service-
connection for asthma, migraine, and razor bumps. 

 In the present case, the veteran reported having breathing 
and coughing problems in a report of medical history 
completed for his separation physical.  Specifically, the 
veteran claimed he experienced shortness of breath during 
exercise.  In a VA examination report, dated in September 
2005, Dr. B.F. noted that, based on the veteran's statements, 
the veteran experienced sensations of lack of deep breath 
intermittently at rest and during sleep.  The veteran 
reported being able to run for more than two miles without 
experiencing cough, shortness of breath, wheezing, or chest 
pain.  The veteran claimed experiencing such symptoms as a 
child, which have lessened over time.  The veteran stated 
that the last time he had an attack was in February of 2005.  
He complained of cough on an almost regular basis with small 
amounts of phlegm.  Dr. B.F. conducted a spirometry test in 
May 2005, results of which were "essentially normal."  In 
the report of the examination, the doctor noted that the 
veteran experienced exercise-induced bronchospasm, which the 
doctor did not consider disabling.  Dr. B.F. noted a history 
compatible with mild intermittent asthma.   

The examination report is unclear as to whether Dr. B.F.'s 
description of a history "compatible with mild intermittent 
asthma" was meant to be construed as a diagnosis of a 
current asthma disability.  Further, the doctor's 
interpretation of May 2005 spirometry results as 
"essentially normal" should be clarified as either normal 
or abnormal.  

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  
38 C.F.R. § 3.159(c)(4) (2008).  Whether the evidence 
indicates that the disability may be associated with the 
veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the veteran's migraine 
claim have been met.  During his May 2005 separation physical 
examination, the veteran complained of occasional migraine 
headaches.  However, the veteran did not complete a VA 
general medical examination in relation to his claim for 
service connection for migraine.  

The evidence also shows that the requirements triggering the 
duty to provide an examination for the veteran's razor bumps 
claim have been met.  The veteran's service medical records 
showed treatment for razor bumps on several occasions.  
Again, the veteran did not complete a VA general medical 
examination in relation to his claim for service connection 
for razor bumps.  

At this time the evidence of record does not contain 
sufficient competent medical evidence to decide the claim and 
the veteran should be provided with an appropriate 
examination. 

 Accordingly, the case is REMANDED for the following action:

1.	The VA examiner should clarify whether 
the veteran has been diagnosed with a 
current asthma disability.  The VA 
examiner should review the previous VA 
examination report and claims file, 
including the spirometry test results.  
If examiner B.F. is not available, the 
C-file may be provided to any qualified 
health care professional for an 
opinion.  If the examiner finds a 
current asthma disorder, offer an 
opinion as to the following: is it as 
likely as not that the veteran's asthma 
disorder relates to active service. 

2.	The veteran should be afforded an 
appropriate medical examination to 
ascertain the nature and etiology of 
any migraine disorder.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
migraine disorder found on examination 
is more likely than not (i.e., probably 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), causally or etiologically 
related to the veteran's military 
activity.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination. 

3.	The veteran should be afforded an 
appropriate medical examination to 
ascertain the nature and etiology of 
any skin disorders on the veteran's 
face/neck.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any razor bumps disorder found 
on examination is more likely than not 
(i.e., probably greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to the veteran's 
military activity.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.  

4.	Thereafter the veteran's claim of 
entitlement to service connection for 
asthma, migraine, and razor bumps 
should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the 
case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


